Citation Nr: 9922002	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-11 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to May 
1984.

The issue of entitlement to service connection for paranoid 
schizophrenia was previously before the San Juan, Puerto 
Rico, Department of Veterans (VA), Regional Office (RO) in 
September 1985.  At that time, it was found that an 
adjustment disorder, which was diagnosed after service, had 
not manifested itself during service.

This appeal arose from a February 1998 rating decision of the 
St. Petersburg, Florida RO, which found that the veteran had 
not presented new and material evidence sufficient to reopen 
his claim for service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
acquired psychiatric disorder in September 1985; the veteran 
did not timely perfect an appeal of this decision.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from an acquired psychiatric 
disorder, diagnosed as paranoid schizophrenia, which can be 
related to his period of service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for an acquired psychiatric disorder is not new 
and material, and the September 1985 decision of the RO 
remains final and is not reopened.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The evidence which was of record when the RO considered this 
issue in September 1985 will be briefly summarized.  The 
veteran's service medical records included a December 1982 
entrance examination, which contained no psychiatric 
complaints.  The objective examination was also negative.  In 
May 1984, he was being considered for discharge due to 
misconduct.  A mental status evaluation noted that his 
behavior was normal and he was fully alert and oriented.  His 
affect was flat, his thinking processes were clear and his 
thought content was normal.  His memory was described as 
fair.  He had checked "yes" next to depression and 
excessive worry, and the objective examination noted that he 
was depressed about the things that were happening to him.

VA examined the veteran in January 1985.  He noted that he 
had had trouble adjusting to military life, and he recounted 
that he had difficulties with superiors.  In fact, he 
indicated that he had had two Article 15's in service.  He 
stated that he was not employed, although he was looking.  He 
commented that he spent his spare time with his friends and 
watching television.  He referred to nightmares of a wave 
dragging him away; he would awaken from this dream agitated 
and scared.  He was uncertain about his future and was 
insecure.  The mental status examination noted that he was 
alert and somewhat apprehensive during the interview.  He was 
not spontaneous.  There were no abnormal tremors, tics or 
mannerisms.  He avoided direct eye contact.  His answers were 
mostly relevant and coherent and his production was logical.  
His thoughts dealt with his feelings of uneasiness and his 
recurrent nightmares.  He was anxious and apprehensive, and 
he described himself as withdrawn and uncommunicative.  There 
was no evidence of auditory or visual hallucinations and 
there were no delusions.  His affect was adequate to 
emotional content and his mood was apprehensive and anxious.  
He was well oriented and his memory was intact.  
Psychological testing noted that he was an insecure, 
immature, dependent person.  He has not developed a clear 
sense of identity or self concept.  He was noted to lack 
coping skills to deal with his problems.  The diagnosis was 
adjustment disorder with mild anxiety.  He had difficulties 
dealing with new stress and responsibilities.  The examiner 
described his disorder as very mild.  It was felt that he 
might overcome this stage with adequate support.

The evidence added to the record following the September 1985 
denial included March 1984 counseling records from service, 
which showed that he had a poor attitude towards service.  He 
did not seem to care about anything, constantly stating that 
he wanted "out of the military."  A private outpatient 
treatment record from September 1991 noted his treatment for 
psychosis secondary to substance abuse disorder.  

The veteran was hospitalized at a private facility between 
November 1994 and June 1995.  He was noted to have poor 
impulse control, psychotic symptoms and poor interpersonal 
relations.  He was treated with some improvement; he no 
longer displayed psychotic symptoms.  He still had social 
isolation.  He was logical, coherent and oriented.  The Axis 
I diagnosis was schizophrenia in remission, substance abuse 
related disorder; the Axis II diagnosis was dependent and 
antisocial features [illegible] of denial and projection.

The veteran was treated on an outpatient basis at a private 
facility between December 1995 and November 1997 for paranoid 
schizophrenia.  In December 1995, he noted that he had begun 
to have psychotic symptoms absent substance abuse two years 
prior to this treatment.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the September 1985 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran had had some 
trouble adjusting to military life.  However, after a mental 
status evaluation, no psychiatric disorder was found.  He was 
diagnosed with an adjustment disorder during a January 1985 
VA examination, which was not related to his period of 
service.  The additional evidence indicated that he was not 
diagnosed with paranoid schizophrenia, a psychosis, until 
1995, some 11 years after his separation.  Moreover, there 
was no evidence offered to suggest that this psychosis is 
related to his service.  Clearly, he has presented no "new" 
evidence to indicate that he currently suffers from an 
acquired psychiatric disorder which can be related to his 
period of service.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for an acquired psychiatric disorder.  Since it 
has been determined that no new evidence has been submitted, 
no further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disorder, the benefit sought on appeal 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

